GUARANTOR AGREEMENT

 

This Guarantor Agreement (the "Agreement") is made as of April 17, 2003 among
(i) Exabyte Corporation, a Delaware corporation (the "Company"), (ii) Meritage
Private Equity Fund, L.P. ("Meritage"), and (iii) Tom Ward ("Ward"). Each of
Meritage and Ward is referred to herein as a "Guarantor" and are collectively
referred to herein as the "Guarantors."

The Company is party to a Loan and Security Agreement with Silicon Valley Bank
(the "Bank") dated June 18, 2002, as amended (the "Loan Agreement"). The Company
is currently in default under the Loan Agreement and has outstanding borrowings
in excess of the amounts permitted under the Loan Agreement. In order to induce
the Bank to waive existing defaults, to effect certain modifications to the Loan
Agreement and to forbear from exercising remedies under the Loan Agreement, the
Company has requested the Guarantors to guarantee the repayment of over-advances
under the Loan Agreement pursuant to Overadvance Guaranties of even date
herewith providing for several guarantees by the Guarantors in the aggregate
amount of $2.5 million (the "Guarantee"). The Company and the Guarantors desire
to provide for compensation to the Guarantors with respect to their extension of
the Guarantee pursuant to the Overadvance Guaranties.

In consideration of the mutual undertakings set forth herein, the parties hereby
agree as follows:

Section 1. Agreements of the Guarantors. The Guarantors hereby severally agree
to execute and deliver the Overadvance Guaranties to the Bank on the date
hereof.

Section 2. Agreements of the Company. In consideration of the execution and
delivery of the Overadvance Guaranties, the Company hereby agrees (i) to issue
to the Guarantors or their designees, within two business days of the date
hereof, their pro rata portions of 25.0 million fully paid and non-assessable
shares of the Company's common stock; (ii) if the Guarantee remains in effect on
July 15, 2003, to issue to the Guarantors or their designees on such date their
pro rata portions of an additional 12.5 million fully paid and non-assessable
shares of the Borrower's common stock; and (iii) if the Guaranty remains in
effect on September 15, 2003, to issue to the Guarantors or their designees on
such date their pro rata portions of an additional 12.5 million fully paid and
non-assessable shares of the Borrower's common stock. Such share totals shall be
appropriately adjusted to reflect any stock splits, stock dividends and stock
combinations affecting the common stock occurring after the date hereof and
prior to such issuances. For purposes of this Section 2, the "pro rata portions"
of the Guarantors are 90% in the case of Meritage and 10% in the case of Ward.
Notwithstanding the foregoing, each Guarantor shall have the right to receive,
in lieu of an issuance of shares pursuant to the foregoing provisions, warrants
to purchase an equal number of shares of the Company's common stock with an
exercise price equal to then-current market value.

The Company agrees to reserve a sufficient number of shares of its common stock
to satisfy its obligations pursuant to the foregoing paragraph and, if
necessary, to effect a reverse split of its common stock in order to maintain
sufficient authorized shares of common stock. The Guarantors acknowledge that
the Company currently has 100,000,000 shares of authorized common stock, and
80,295,138 shares of common stock issued or reserved for issuance in respect of
outstanding preferred stock, warrants and options. In order to avoid a violation
by the Company of this covenant and the representations in Section 3, each
Guarantor agrees not to exercise any options or warrants to purchase common
stock, or convert any preferred stock into common stock, until the number of
authorized shares of common stock available for issuance is increased, whether
by an increase in the number of shares of authorized common stock or a reverse
stock split. The Company further agrees that, so long as the Overadvance
Guaranties are in effect, to provide the Guarantors with copies of all reports
and other information provided to the Bank concurrently with their delivery to
the Bank, and to notify the Guarantors in advance of all borrowings under the
Loan Agreement in excess of the "Credit Limit" as defined therein, which notice
shall specify in reasonable detail the use of proceeds of such borrowings.

Section 3. Representations and Warranties. The Company represents and warrants
that (i) it has taken all action necessary authorize, execute, deliver and
perform this Agreement, (ii) its execution, delivery and performance of this
Agreement does not conflict with any agreements to which it is party, (iii) this
Agreement is a valid and binding obligation, enforceable against the Company
according to its terms, and (iv) when issued in accordance with Section 2 above,
the shares of common stock issued to the Guarantors hereunder will be duly
authorized, validly issued, fully paid and non-assessable. Each Guarantor
represents and warrants that (i) it has taken all action necessary authorize,
execute, deliver and perform this Agreement, (ii) its execution, delivery and
performance of this Agreement does not conflict with any agreements to which it
is party, and (iii) this Agreement is a valid and binding obligation,
enforceable against such Guarantor according to its terms.

Section 4. Miscellaneous. This Agreement may not be waived, revoked or amended
without the prior written consent of all parties. If any provision of this
Agreement is unenforceable, all other provisions shall remain effective. This
Agreement is the entire agreement among the parties concerning the subject
matter hereof, and shall inure to the benefit of the parties and their
respective successors. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, without regard to conflicts
of laws. The Company agrees to reimburse the Guarantors for all legal fees
incurred in connection with this Agreement and the enforcement thereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of April 17,
2003.

EXABYTE CORPORATION

 

 

By: __________________________________

Title:

 

MERITAGE PRIVATE EQUITY FUND, L.P.
By Meritage Investment Partners, LLC
          Its General Partner

 

By: __________________________________

Title:

 

_____________________________________

Tom Ward